Citation Nr: 1637862	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-06 920 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to December 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Board remanded the Veteran's inferred claim for TDIU for development and adjudication by the AOJ.  Unfortunately, the Board finds that additional development is still required prior to adjudication of the issue on appeal.  

In December 2008, the Veteran reported that she received all of her treatment for her service-connected neck disability from the Shreveport VAMC.  The Board notes that medical records from the Shreveport VAMC have not been obtained since July 2009.  Where VA has constructive or actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the Veteran has indicated progressive worsening of her service-connected disabilities, the Board finds that updated treatment records may be pertinent to the Veteran's claim for TDIU.  The Board finds that appropriate attempts must be made to attempt to obtain any outstanding records from the Shreveport VAMC prior to adjudication of the Veteran's claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should undertake appropriate efforts to obtain any outstanding, relevant treatment records from the Shreveport VAMC since July 1, 2009.    

If no records are available, please make specific note of that fact in the claims file and follow the procedures outlined in 38 C.F.R. §3.159(e) regarding notification of the inability to obtain records.

2. Then, the AOJ should undertake any other appropriate development to adjudicate the Veteran's TDIU claim.

3. After the above-referenced development has been completed, readjudicate the issue of entitlement to service connection for TDIU, to include consideration of whether referral to the Director of Compensation and Pension service is warranted under 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

